Citation Nr: 1433802	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to August 1975 and from August 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2009, the Veteran testified during a personal hearing at the RO.  In November 2010, the Veteran also testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcripts of these hearings have been reviewed and are associated with the claims file.

The issue was remanded in February 2011 and December 2011for further development.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issue on appeal and have been reviewed by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.


FINDING OF FACT

A chronic back disorder has not been shown to be causally related to service or aggravated by service, nor was arthritis manifest within one year of separation from active service.





CONCLUSION OF LAW

A neck disorder was not incurred in active service or aggravated by service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in November 2006, prior to the initial adjudication in April 2007.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's available service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is pertinent to the issue being decided herein.

The Veteran was also afforded VA examinations in February 2007, March 2011, and December 2011 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the examinations were adequate, as they were predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on physical examinations.  The examiners provided clear rationales for their opinions.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the most recent December 2011 Board remand, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ obtained the Veteran's outstanding VA treatment records; attempted to obtain the Veteran's service medical and personnel records from the National Personnel Records Center and the Surgeon General, Department of the Army; and provided the Veteran with a new VA examination.  As such, the AOJ has substantially complied with the Board's instructions.  The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

The Veteran provided testimony at a November 2010 Board hearing.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the November 2010 hearing, the VLJ noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's claimed disorder was solicited, to include the type and frequency of the symptoms he experiences as a result of his disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted and that VA has not attempted to obtain.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 

Law and Analysis

The Veteran asserts that his current back disability is related to both periods of service.  Specifically, he stated that he initially injured his back during his first period of service in 1973 and had subsequent injuries, albeit, had more pain during the second period of service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  If a disability is found to be preexisting service, the relevant inquiry is whether that disability was aggravated beyond its natural progression by active service. 

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.  

Although treatment records from the Veteran's first period of service are missing, the Veteran's personnel records reflect that he was a heavy equipment mechanic.  His duties consisted of, but were not limited to, changing oil, tires, tracks, and cylinders.  The Veteran was also a mechanic post-service.  He stated that he reinjured his back post-service and that he, in essence, was more susceptible to recurrent back injury given his prior injuries in service.  He also testified that he received treatment for a back disability in 1976, which was after his first period of service, but before his second period of service.  

The Veteran submitted records from the Huntington VA Medical Center dated from March 1977 to April 1977.  These records were not previously of record despite the RO's attempt to obtain them.  It was noted that the Veteran was a mechanic and injured his back in 1973 when he lifted a heavy piece of equipment.  He developed acute pain and was prescribed strengthening exercises.  The Veteran reported a constant mild ache and lower back pain radiating to the back and medial side of the right thigh.  He stated that he was experiencing weakness in both legs and tingling sensations of the right leg.  Upon examination, no neurological deficit was noted.  An x-ray of the L-S spine showed slight narrowing of the lumbosacral intervertebral disk space with otherwise no significant abnormalities.  Another April 1977 record noted that the Veteran injured his back on March 30, 1977, when he lifted heavy tires.  He was diagnosed with an acute lumbosacral sprain.  The Veteran was seen by an orthopedic surgeon in April 1977.  He was discharged and prescribed bed rest and pain medication (Tylenol) for an acute lumbosacral sprain.  He was to be followed by the surgical clinic.

With regard to the second period of service dated from August 1980 to August 1983, a May 1980 report of medical history for reenlistment noted back pain in 1976 (with no current symptoms).  Service treatment records dated in August 1982 reflect treatment for back pain.  It was noted that the Veteran had a history of back pain.  The back pain was not related to specific trauma.  The Veteran was diagnosed with chronic muscle strain in the interscapular region.  A November 1982 record noted complaints of lower back pain and muscle spasms after lifting a motor.  He also complained of pain in his legs.  The Veteran was diagnosed with a back injury.  An x-ray of the lumbar spine was negative.  He was diagnosed with low back strain. 

Moreover, the Veteran did not seek treatment for his back disorder immediately following his separation in 1983, and there is no evidence of any back disorder within one year of his military service.  On the contrary, post-service treatment records reflect that the Veteran had a history of back difficulty, to include a civilian job-related neck injury in 1996 and back injury in 1998.  He had to undergo multiple surgeries for his back.  However, the Veteran's private doctors stated in 1998, April 1999, November 2000, April 2002, and in 2003 that his back disorders were related to job-related injuries in either 1996 and 1998.  An emergency room record from the Huntington VA Medical Center in May 2003 shows that the Veteran complained of back pain that he had since 1998.  

Additionally, a workers compensation medical examination dated December 1998 indicates the Veteran had low back pain in the 1970s without a specific injury, which occurred while he was in service.  The Veteran told the examiner that his low back pain resolved at that time until his 1998 injury.  

Furthermore, the Veteran's own statements indicate that his current back pain is related to his 1998 injury.  When he filed his claim in April 2006, the Veteran stated that his disability began in August 1998.  He later testified at his RO hearing that he had no problems with his back outside of service until 1998.  Thus, in reviewing his statements, the Veteran has never alleged continuity of symptomatology since service.  For all of these reasons, the Board finds that the Veteran's back disability, to include his diagnosis of degenerative joint disease in February 2006, did not manifest in service or for many years thereafter.

The evidence of record also does not link any current disability to the Veteran's military service.  The Board acknowledges that the Veteran stated that he thought his in-service back injury made him more susceptible to reinjuring his back.  However, the fact that he injured his back in service is not enough.  38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran was provided his first VA examination in February 2007 at which time he was diagnosed as status post three fusion surgeries, all of which were covered under workers compensation, with minimal focal degenerative changes.  The Veteran told the examiner that his initial back injury occurred during basic training.  He was given pain medication and his back pain resolved.  The Veteran then said that his second injury was out of the military when he was working as a mechanic in 1977, which was treated with physical therapy and also resolved.  The Veteran claimed he reinjured his back again in 1981 in the military when his back went out while he was not doing much of anything.   He reported that he had no more problems with his back until 1998.  

After reviewing the Veteran's claims file, the examiner wrote an addendum opinion in March 2007.  The examiner wrote that there were notations of several treatments of his upper and lower back during his military service but that all of the injuries seemed to be acute and transitory and resolved entirely.  Although there was no 1983 discharge examination, the examiner explained that the Veteran's stated history was that his back did well from 1983 until he hurt his back servicing a truck in 1998.  This was the beginning of the severe back problems that required surgery.  The examiner then found that the Veteran's in-service injuries were apparently muscular and not severe and that there was never any disc herniation documented.  Thus, the examiner opined that the Veteran's current lumbar disc herniations requiring surgical removal of the discs at L3-L4 and L4-L5 and fusion at those levels were not caused by or related to the muscular injuries to the lumbar area during service because those muscular injuries were acute and transitory and because he had a period of 15 years following service without any significant back problems.  

The Veteran presented for a second VA examination in March 2011.  At this examination, the Veteran claimed that he had a gradual onset of back pain in 1982 that he related to heavy backpacking and prolonged road marches.  He described the pain as a dull aching pain at the low back, radiating to his legs.  The examiner reviewed the Veteran's complaints of in-service back pain during 1982.  The Veteran also told this examiner that his back was in good condition after his discharge until 1998, when he hurt his back at work.  After examining the Veteran, the examiner diagnosed him with lumbosacral ankylosis, degenerative disc disease of the lumbosacral spine, and lumbosacral spine radiculopathy.  However, the examiner found that it was less likely than not that the Veteran's back disability was caused by or a result of the Veteran's reported multiple back injuries during service, which were acute and transitory and resulted in no abnormal x-rays.  The in-service diagnosis was back strain/muscle strain.  The Veteran reported a complete recovery without residuals and that he was in good health at discharge.  The Veteran then worked for 15 years as a mechanic without any issues with his back.  

The Board acknowledges that the March 2007 VA examiner did not adequately address the fact that the condition diagnosed during the Veteran's second period of service was considered "chronic" and may have been accompanied by neurological symptoms.  The examiner also did not consider the Veteran's lay statements or the possibility of aggravation of a prior back disability during the second period of service.  Moreover, the March 2011 VA examination report does not address the Veteran's injuries from his first period of service as referred to in the subsequently received VA treatment records from 1977.  Additionally, the Veteran was diagnosed with a back injury prior to his reenlistment, but after his first period of service.  The examiner did not address whether the Veteran's preexisting low back disability was permanently aggravated beyond the normal course of active military service and/or whether the Veteran's in-service back injuries made him more susceptible to reinjury.  

Therefore, the Veteran was afforded another VA examination in December 2011.  The Veteran told this examiner that he felt a burning sensation lifting something in 1973.  He said he was treated with bed rest for one week and Tylenol for a low back strain.  He then remained on light duty for "a while after that" while he received back strengthening exercises.  The Veteran did not remember any further problems with his back prior to discharge in 1975.  The Veteran then reinjured his back in 1977 while putting tires on a truck.  He was hospitalized at a VA hospital for about one week and was diagnosed with a back strain.  After physical therapy, the pain resolved.  The Veteran then reported two episodes of back pain in 1980, including a muscle spasm after lifting a motor.  He did not remember any specific injury during his second tour of duty and believed that carrying a 20-pound backpack during training was an aggravating factor.  The Veteran then denied further back problems until his 1998 work injury.  

After examining the Veteran, the examiner opined that the Veteran's back disability was less likely than not incurred in service or caused by the Veteran's in-service injury.  The examiner also opined that the Veteran's back condition clearly and unmistakably preexisted his second tour of duty and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.  In support of these opinions, she stated that the Veteran's low back strain between his two periods of service resolved prior to his second period of active duty and there was no evidence of increase in severity of the Veteran's pre-service low back strain during his second period or service.  Therefore, because his low back strain in 1977 was resolved, the 1982 low back strain was not due to the natural progression of his pre-service condition.  The examiner further explained that over 90 percent of patients completely recover from an episode of lumbar muscle strain or sprain within one month.  In this case, the Veteran's recovery from back pain in 1973 is evidenced by his return to full duty for two years and the lack of further problems with his back prior to discharge in 1975.  The Veteran also recovered fully from his back pain in 1977 as evidenced by his return to full duty for the next three years as a heavy equipment mechanic and denial of further incidents of pain or difficulty.  The Veteran also denied back pain at his 1980 enlistment examination and instead reported he was in good health and was not taking medication.  His physical examination was negative for lower extremity, neurologic, and spine or other musculoskeletal disorders.  The Veteran then experienced back pain in 1982, which was described in a treatment record as chronic.  Here, the examiner stated the Veteran admitted to recovery from previous back strains prior to 1982 so the word chronic most likely referred to recurrent.  Nevertheless, recovery from the 1982 back pain was evidenced by his return to full duty prior to discharge in 1983.  The Veteran did not desire a separation examination at that time.  Furthermore, since separation, there was no evidence of chronicity, treatment, or continuity of the service-incurred back strain or pain for 15 years.  Indeed, all present pain treatments by primary care physicians and specialists have referred to the 1998 accident and surgical treatments evidenced by the Veteran's own claim for workers compensation and social security disability.  

Accordingly, the Board finds that the Veteran's current back disability did not manifest in service and was not aggravated by service.  Additionally, arthritis was not shown within one year thereafter and there has been no continuity of symptomatology since the Veteran's period of service.

The Board acknowledges that the Veteran has asserted that his current back disorder is related to his back pain in service, which was believes made him more susceptible to future back injuries.  While the Board has considered these statements, the Board finds that the December 2011 VA examiner's opinion is the most probative opinion of record, as it was provided by a clinician with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran's current back disorder manifested in service, was aggravated beyond its natural progression by service, or that arthritis manifested within one year of service.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a back disability is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


